Citation Nr: 1003989	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, to include as secondary to bilateral flat 
feet.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder, to include as secondary to bilateral 
flat feet.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, to include as secondary to bilateral 
flat feet.  




REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from June 1978 to June 1981 and August 1981 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in Nashville, Tennessee, in 
July 2009.  A transcript of the hearing is of record.

The reopened claims of service connection for bilateral feet, 
back, bilateral leg, and bilateral knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Louisville RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  An unappealed rating decision in August 1993 denied the 
claim of service connection for a bilateral knee disorder.  

2.  The additional evidence presented since the rating 
decision of August 1993, denying service connection for a 
bilateral knee disorder is not cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence relates to an unestablished 
fact necessary to substantiate the claim of service 
connection.  

3.  An unappealed rating decision in June 2004 denied the 
claims of service connection for bilateral flat feet, a back 
disorder including on a secondary basis, and a bilateral leg 
disorder including on a secondary basis.  

4.  The additional evidence presented since the rating 
decision of June 2004, denying service connection for a 
bilateral flat feet, a back disorder including on a secondary 
basis, and a bilateral leg disorder including on a secondary 
basis, is not cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims of service connection. 



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral flat feet.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

2.  New and material evidence has been presented to reopen 
the claim of service connection for a back disorder, to 
include as secondary to bilateral flat feet.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).

3.  New and material evidence has been presented to reopen 
the claim of service connection for a bilateral leg disorder, 
to include as secondary to bilateral flat feet.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

4.  New and material evidence has been presented to reopen 
the claim of service connection for a bilateral knee 
disorder, to include as secondary to bilateral flat feet.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
application to reopen the claims of service connection for 
bilateral flat feet, a back disorder, a bilateral leg 
disorder, and a bilateral knee disorder is favorable to the 
Veteran, no further action is required to comply with the 
VCAA.

Procedural History and Evidence Previously Considered

The Veteran seeks to reopen claims of service connection for 
bilateral flat feet, back, bilateral leg, and bilateral knee 
disabilities.  The Veteran claims that he did not have flat 
feet when he entered service, and that his back, leg, and 
knee disabilities not only arose from his period of service 
but also are secondary to his bilateral flat feet condition.  

In August 1993, the RO denied the Veteran's claims for 
service connection for a back condition, a bilateral knee 
condition, and a bilateral foot condition, finding that the 
Veteran's service treatment records showed only a back muscle 
strain, no treatment for any type of knee condition, and no 
treatment for flat feet, and a VA examination in August 1993 
showed no diagnosed back condition and that the Veteran's 
knees were normal (although an X-ray of the knees at that 
time showed a "bony proliferation" at the posterior medial 
aspect of the right femur).  The Veteran did not appeal this 
decision; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  

In November 2002, the RO again denied the Veteran's claim for 
service connection for a bilateral foot condition, finding 
that although the Veteran had flat feet there was no evidence 
linking this condition to his military service.  The Veteran 
did not appeal this decision; so it too became final.  Id.  

In June 2004, the RO denied the Veteran's claims for service 
connection for bilateral flat feet, a back condition on a 
secondary basis, and a bilateral leg condition on a secondary 
basis, finding that the Veteran had congenital flat feet that 
may have been symptomatic during service but that there was 
no evidence of record indicating that his flat feet were 
permanently aggravated by service; that there was no evidence 
of record indicating that the Veteran's back condition was 
incurred in or aggravated by service or was secondary to a 
flat foot disability; and that there was no evidence of 
record indicating that the Veteran's bilateral leg condition 
was incurred in or aggravated by service or was secondary to 
a flat foot disability.  The Veteran did not appeal this 
decision; so it too became final.  Id.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In regard to the bilateral knee disorder claim, evidence 
considered at the time of the August 1993 rating decision 
includes the Veteran's available service treatment records 
and an August 1993 VA examination report.  The service 
treatment records do not indicate any knee complaints, 
findings, or diagnosis.  The VA examination report indicates 
a diagnosis of a history of bilateral knee pain, and X-rays 
at that time showed a bony proliferation at the posterior 
medial aspect of the right femur.  

In regard to the claims pertaining to the bilateral flat 
feet, back disorder, and bilateral leg disorder, evidence 
considered at the time of the June 2004 rating decision 
includes the Veteran's available service treatment records, 
indicating a finding of moderate to marked pes planus on 
physical examination in September 1986 and a diagnosis of 
muscle strain of the lower back in January 1992; an August 
1993 VA examination report, indicating that the Veteran was 
given diagnoses of flat feet and a history of low back pain; 
and a December 2003 "buddy" statement, indicating that the 
Veteran had complained of his feet hurting during service.  

Current Claims to Reopen

Evidence submitted since the August 1993 rating decision 
pertaining to the Veteran's knees includes a March 2002 VA 
outpatient record noting a history of bilateral knee pain; an 
August 2003 VA treatment report noting that the Veteran was 
given an assessment of knee pain secondary to flat feet; 
April 2007 VA treatment records indicating that the Veteran 
has a past medical history of knee pain; and the Veteran's 
testimony indicating that his knees cracked and he had pain 
and stiffness around the knee area and that his knee 
conditions were preceded by his flat feet condition.  

Evidence submitted since the June 2004 rating decision 
pertaining to the Veteran's feet, back, and legs includes a 
duplicate copy of a August 1993 VA medical imaging report 
conducted in conjunction with the Veteran's VA examination; 
an August 2003 VA treatment report noting that the Veteran 
complained of painful feet and was given assessments of foot 
pain/flat feet; April 2007 VA treatment records indicating 
that the Veteran has a past medical history of foot pain and 
flat feet; a December 2007 VA treatment report noting a 
diagnosis of bilateral flat feet, causing pain; a February 
2008 VA podiatry treatment report noting that subjectively 
the Veteran complained of tired feeling feet and legs, onset 
of the problem in 1983, that the Veteran was given diagnoses 
of myofasciitis of the feet and legs and neuritis, and that 
he was casted for prescription orthotics; a December 2008 VA 
podiatric follow up report noting that the Veteran is using 
the orthotics with good success and has no further complaints 
of problems with his feet, and that the Veteran was given 
diagnoses of myofasciitis of the feet and legs and neuritis; 
and the Veteran's testimony indicating that he did not have a 
flat foot condition upon entrance into service in 1978, that 
his active duty involved heavy, strenuous lifting leading to 
a nagging pain in the back, that his feet and back pain in 
service continued throughout service and a doctor told him at 
some point that his back pain was a result of his flat feet, 
and that he had pain and stiffness in his legs that was 
preceded by his flat feet condition.

The Board finds that the foregoing evidence is "new" in the 
sense that it is not redundant of medical records and 
statements previously considered by the RO in August 1993 and 
June 2004.  Moreover, the medical evidence and the Veteran's 
testimony is "material" because they relate to an 
unestablished fact necessary to substantiate the claims, that 
is, whether the Veteran currently has bilateral flat feet, a 
back disorder, a bilateral leg disorder, and a bilateral knee 
disorder that may be related to his honorable period of 
service from June 1978 to June 1981 and from August 1981 to 
December 1992, or in the case of the back, legs, and knees 
may also be related to a flat feet condition.  The absence of 
such facts was the basis for the prior denials of the claims.  

It is particularly observed that the additional medical 
evidence provides diagnoses in relation to the feet and legs, 
and that the Veteran testified in regard to the onset of his 
claimed disabilities in service to include the flat feet and 
his ongoing symptomatology in relation to the feet, back, 
legs, and knees.  His testimony is also important for 
providing evidence of continuity of symptomatology of the 
claimed conditions both during and after service.  In light 
of the fact that the Veteran's service treatment records for 
the first few years of his period of service are not 
available, including the enlistment physical examination, his 
testimony about that undocumented period becomes especially 
probative of the issues at hand and particularly in regard to 
the bilateral flat feet claim.  Such was not known by the RO 
when it previously considered his claims.  To that end, it is 
noted that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

As the evidence is new and material, the claims of service 
connection for bilateral flat feet, a back disorder including 
on a secondary basis, a bilateral leg disorder including on a 
secondary basis, and a bilateral knee disorder including on a 
secondary basis are reopened.



ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral flat feet is reopened, and 
to this extent only the appeal is granted.  

As new and material evidence has been presented, the claim of 
service connection for a back disorder, to include as 
secondary to bilateral flat feet, is reopened, and to this 
extent only the appeal is granted.  

As new and material evidence has been presented, the claim of 
service connection for a bilateral leg disorder, to include 
as secondary to bilateral flat feet, is reopened, and to this 
extent only the appeal is granted.  

As new and material evidence has been presented, the claim of 
service connection for a bilateral knee disorder, to include 
as secondary to bilateral flat feet, is reopened, and to this 
extent only the appeal is granted.  


REMAND

Prior to considering the claims of service connection for 
bilateral flat feet, a back disorder, a bilateral leg 
disorder, and a bilateral knee disorder on the merits, under 
the duty to assist additional evidentiary development is 
needed.  Specifically, a VA examination, to include an 
orthopedic evaluation and an opinion regarding etiology of 
all bilateral flat feet, back, bilateral leg, and bilateral 
knee findings, is in order.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the Veteran will be notified when 
further action on his part is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any records pertinent to the 
Veteran's treatment for feet, back, leg 
and knee complaints from the VA medical 
center in Nashville since December 2008, 
for association with the claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of any current 
bilateral flat feet, back disorder, 
bilateral leg disorder, and bilateral 
knee disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.

The examiner is requested to review all 
pertinent records associated with the 
claims file, including service treatment 
records from the Veteran's period of 
service, taking note that service 
treatment records prior to November 1985 
are evidently unavailable; a VA 
examination report of July 1993; VA 
outpatient records; and statements from 
the Veteran regarding the incurrence of 
his flat feet, back, bilateral leg, and 
bilateral knee symptomatology.  The 
examiner is requested to offer comments 
and an opinion as to whether any 
currently diagnosed bilateral flat feet, 
back disorder, bilateral leg disorder, 
and bilateral knee disorder is at least 
as likely as not related to the Veteran's 
period of honorable service from June 
1978 to June 1981 and from August 1981 to 
December 1992.  If any currently 
diagnosed back, bilateral leg, and 
bilateral knee disorders are not found to 
be related etiologically to the Veteran's 
period of service, the examiner is asked 
to opine whether it is at least as likely 
as not that they are proximately due to 
or the result of any currently diagnosed 
bilateral flat feet condition.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  After the development requested has 
been completed, adjudicate the claims.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


